Pee Ctjeiam.
Plaintiffs appeal from an order of the trial court striking parts of the complaint relating to certain items *167of damage. At the oral argument we expressed the opinion that the order under review being interlocutory, the appeal was premature and should be dismissed. Buie 4:2-2. At request of plaintiffs’ counsel permission was granted to file supplemental briefs on the above question.
In plaintiffs’ supplemental brief it is conceded that the appeal is from an interlocutory order and does not come within the exceptions to the above rule. However, plaintiffs urge that, pursuant to Buie 4:1-10, in the interest of justice Buie 4:2—2 he relaxed and cite Scott v. Stewart, 2 N. J. 508 (1949) and Eilen v. Tappin's, Inc., 14 N. J. Super. 162 (App. Div. 1951).
The cited eases are not applicable. In the Scott case the adjudication of the Supreme Court, in effect, terminated the litigation. In the Mien case the trial court’s order of inspection was so broad that a strict adherence thereto would have worked an injustice to the defendant. In the present case we find no justification for a departure from Buie 4:2-2.
Appeal dismissed.